

117 HR 2097 IH: Storage and Transportation Of Residual and Excess Nuclear Fuel Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2097IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Ms. Matsui (for herself, Mr. Levin of California, Mr. Peters, Ms. Pingree, Mr. Kim of New Jersey, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a program for the interim storage of high-level radioactive waste and spent nuclear fuel, and for other purposes. 
1.Short titleThis Act may be cited as the Storage and Transportation Of Residual and Excess Nuclear Fuel Act of 2021, or the STORE Nuclear Fuel Act of 2021. 2.Interim storage (a)In generalTitle I of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.) is amended by adding at the end the following: 
 
IInterim Storage 
190.DefinitionsIn this subtitle: (1)Contract holderThe term contract holder means any person who— 
(A)generates or holds title to spent nuclear fuel and high-level radioactive waste generated at a civilian nuclear power reactor; and (B)has entered into a contract for the disposal of spent nuclear fuel and high-level radioactive waste under section 302(a). 
(2)Emergency delivery 
(A)In generalThe term emergency delivery means spent nuclear fuel and high-level radioactive waste accepted by the Secretary for storage prior to the date provided in the contractual delivery commitment schedule of the standard contract for disposal of spent nuclear fuel and radioactive waste pursuant to section 302(a). (B)InclusionThe term emergency delivery may include, at the discretion of the Secretary, spent nuclear fuel and high-level radioactive waste generated by an atomic energy defense activity that is required to be removed from a Department of Energy facility— 
(i)pursuant to a compliance agreement; or (ii)to eliminate an imminent and serious threat to the health and safety of the public or the common defense and security. 
(3)Priority wasteThe term priority waste means— (A)any emergency delivery; and 
(B)spent nuclear fuel or high-level radioactive waste from a civilian nuclear power reactor that has been permanently shut down. (4)Storage facilityThe term storage facility means a facility for the consolidated storage of spent nuclear fuel and high-level radioactive waste from multiple contract holders or the Secretary pending the disposal of the spent nuclear fuel and high-level radioactive waste in a repository. 
191.Program for storage facilities 
(a)Establishment of programThe Secretary shall establish a program under which the Secretary may— (1)site, construct, and operate one or more storage facilities licensed by the Commission under the Atomic Energy Act of 1954; and 
(2)store, pursuant to a storage contract, high-level radioactive waste or spent nuclear fuel at a storage facility for which a non-Federal entity holds a license issued by the Commission under such Act. (b)Interim storage agreements authorized (1)In generalThe Secretary may enter into an agreement with any contract holder for acceptance of title pursuant to section 302(a), subsequent transportation, and interim storage of high-level radioactive waste or spent nuclear fuel (including to expedite such acceptance of title, transportation, and storage of such waste or spent fuel from facilities that have ceased commercial operation) at a storage facility under this section. 
(2)Priority wasteIn entering into agreements under paragraph (1), the Secretary shall prioritize acceptance of priority waste. (c)Priority (1)In generalExcept as provided in paragraph (2), the Secretary shall prioritize storage authorized under subsection (a)(2). 
(2)Exception 
(A)DeterminationParagraph (1) shall not apply if the Secretary determines that it will be faster and less expensive to site, construct, and operate a facility authorized under subsection (a)(1), in comparison with a facility authorized under subsection (a)(2). (B)NotificationNot later than 30 days after the Secretary makes a determination described in subparagraph (A), the Secretary shall submit to Congress written notification of such determination. 
(d)Request for proposals 
(1)In generalNot later than 180 days after the date of enactment of this subtitle, the Secretary shall issue a request for proposals for storage authorized under subsection (a)(2)— (A)to obtain any license from the Commission and any other Federal or State entity that is necessary for the construction of one or more storage facilities; 
(B)to safely transport spent nuclear fuel and high-level radioactive waste, as applicable, to such storage facilities; and (C)to safely store spent nuclear fuel and high-level radioactive waste, as applicable, at such storage facilities, pending the construction and operation of a repository. 
(2)Guidelines 
(A)In generalThe request for proposals under paragraph (1) shall include general guidelines for storage facilities consistent with each requirement of section 112(a) that the Secretary determines to be applicable to storage under this section. (B)RevisionsThe Secretary may revise the general guidelines as necessary, consistent with this section. 
(e)Review of proposalsThe Secretary shall review each proposal submitted pursuant to subsection (d) to evaluate— (1)the extent to which the applicable States, affected units of local government, and affected Indian tribes support the proposal; 
(2)the likelihood that the proposed site for the storage facility is suitable for site evaluation under the guidelines included under subsection (d)(2); (3)a reasonable comparative evaluation of the proposed site and other proposed sites; 
(4)the extent to which spent nuclear fuel and high-level radioactive waste are, or are planned to be, stored or disposed of within the State; (5)the extent to which the proposal would— 
(A)enhance the reliability and flexibility of the system for the disposal of spent nuclear fuel and high-level radioactive waste, including co-location with a proposed repository; and (B)minimize the effects on the public of transportation and handling of spent nuclear fuel and high-level radioactive waste; 
(6)potential conflicts with— (A)any compliance agreement requiring removal of spent nuclear fuel and high-level radioactive waste from a site; or 
(B)a statutory prohibition on the storage or disposal of spent nuclear fuel and high-level radioactive waste at a site; and (7)any other criteria, including criteria relating to technical or safety specifications, that the Secretary determines to be appropriate. 
(f)Site selection 
(1)Determination of suitabilityAfter conducting a review under subsection (e) and any additional site investigation that the Secretary determines to be appropriate, the Secretary shall determine whether a site is suitable for site evaluation under the guidelines included under subsection (d)(2). (2)Selection of site for evaluationFrom the sites determined to be suitable for site evaluation under paragraph (1), the Secretary shall select at least 1 site for site evaluation, giving priority to sites that have been proposed to be co-located with a repository, after— 
(A)holding a public hearing in the vicinity of each site; and (B)notifying Congress. 
(3)Cooperative agreementOn selection of a site for evaluation under paragraph (2), the Secretary may enter into a cooperative agreement with the State, affected units of local government, and affected Indian tribes, as applicable, that includes— (A)terms of financial and technical assistance to enable each applicable unit of government to monitor, review, evaluate, comment on, obtain information on, make recommendations on, and mitigate any effects from, site evaluation activities; and 
(B)any other term that the Secretary determines to be appropriate. (4)Consent-based approval (A)In generalIf the Secretary determines, based on site evaluation under this subsection, that a site is suitable for developing a storage facility, the Secretary may select the site for developing such a facility if the Secretary enters into a consent agreement with— 
(i)the State in which the site is proposed to be located; (ii)each affected unit of local government; and 
(iii)any affected Indian tribe. (B)Binding effectA consent agreement entered into under subparagraph (A)— 
(i)shall be binding on the parties; and (ii)shall not be amended or revoked except by mutual agreement of the parties.. 
(b)Conforming amendmentThe table of contents for the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 note) is amended by adding after the item relating to section 180 the following:   SUBTITLE I—INTERIM STORAGE Sec. 190. Definitions. Sec. 191. Program for storage facilities.. 3.Limitation on collection of feesSection 302(a)(4) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)(4)) is amended— 
(1)in the first sentence, by striking (4) Not later than and inserting the following:  (4)Collection and payment of fees (A)In generalNot later than; and 
(2)by adding at the end the following:  (B)Limitation on collectionThe Secretary may not collect a fee established under paragraph (2), including a fee established under paragraph (2) and adjusted pursuant to subparagraph (A), until the date on which the Commission issues a final decision approving or disapproving the issuance of a construction authorization for a repository under section 114(d).. 
4.FundingSection 302(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon; 
(2)in paragraph (6), by striking the period at the end and inserting a semicolon; and (3)by inserting after paragraph (6) the following: 
 
(7)carrying out subtitle I of title I, other than consent agreements under section 191(f)(4), except that the Secretary may not expend for such purpose in a fiscal year amounts totaling more than 25 percent of the interest generated by the Fund in such fiscal year; and (8)consent agreements under section 191(f)(4).. 
